           Case 2:20-cv-00257-SMJ                  ECF No. 33        filed 04/13/21        PageID.1379 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                          James Bohn,                                                                   Apr 13, 2021
                          an individual
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-00257-SMJ
CHELAN COUNTY, a municipal corporation, THE UNITED STATES OF
AMERICA, THE UNITED STATES BUREAU OF RECLAMATION, and
                                                                     )
THE UNITED STATES NATIONAL PARK SERVICE,                             )

                            Defendants

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The United States’ Motion to Dismiss, ECF No. 23, is GRANTED. Plaintiff’s Complaint, ECF No. 1-1 at 7–15 is
’
              DISMISSED WITH PREJUDICE with all parties to bear their own costs and attorney fees. JUDGMENT is in favor of
              Defendants.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Salvador Mendoza, Jr.                                              on a motion to dismiss.




Date: April 13, 2021                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
